Citation Nr: 0415773	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for vascular insufficiency of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted the veteran's claim of 
entitlement to a higher evaluation for his service-connected 
left leg disability and increased his rating to 20 percent 
disabling, effective October 24, 2001.  The veteran perfected 
a timely appeal of this determination to the Board.

In August 2002, the RO increased the evaluation of the 
veteran's left leg disability from 20 percent disabling, 
effective October 24, 2001, to 40 percent disabling, 
effective October 24, 2001.  Subsequently, the RO declined to 
increase the evaluation of the veteran's service-connected 
left leg disability, continuing the evaluation at 40 percent 
disabling, effective October 24, 2001.  Because a 40 percent 
evaluation does not represent the maximum rating available 
for his condition, the veteran's claim for an increase in 
evaluation remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In light of the foregoing, the Board 
has identified this claim for increase as reflected on the 
title page.

In October 2003, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Acting Veterans Law Judge at the regional office.  
At the hearing, the veteran submitted additional evidence 
that was accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in adjudicating his 
appeal.

In testimony before the Board, the veteran indicated that he 
was also appealing the grant of his claim for a higher 
evaluation for his service-connected fractured left femur.  
In this regard, the Board notes that the RO, in a rating 
decision dated May 2002, granted the veteran's claim for a 
higher evaluation for this condition and increased his rating 
from 10 percent disabling to 20 percent disabling, effective 
October 24, 2001.  The veteran, however, did not file a 
Notice of Disagreement to this action, and the decision 
became final.  See 38 C.F.R. § 20.200 (2003).  In light of 
the veteran's testimony before the Board concerning this 
issue, however, the Board finds that the veteran has raised 
an implied claim for an increased evaluation for this 
disability.  It is therefore referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

For the reasons set forth below, the veteran's claim of 
entitlement to a higher evaluation for his service-connected 
left leg disability must be remanded.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Regulations that implement the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  As 
such, a VCAA letter must specifically:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).

In this case, while the claims folder contains a January 2002 
letter to the veteran that discusses the basic requirements 
of service connection, to date, neither the veteran nor his 
representative have been issued any sort of notification of 
the VCAA, its effect on his claim or what VA would do 
pursuant to the VCAA to assist him with respect to his claim, 
nor has the veteran been informed of what is required to 
prove a successful claim for an increased rating for vascular 
insufficiency of the left leg.  The Board points out that the 
claims folder was received at the Board in January 2003, over 
two years after the VCAA was enacted.  The Board finds that 
the RO should inform the appellant and his representative of 
the VCAA and its notification provisions.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Graves v. Brown, 8 Vet. App. 522 (1995).  Accordingly, this 
case must be remanded.  And on remand, the RO must send the 
veteran a letter advising him of which portion of the 
evidence he is to provide, which part, if any, the RO will 
attempt to obtain on his behalf, and a request that the 
veteran provide any evidence in his possession that pertains 
to his claim.

In addition, the veteran was afforded a VA examination in 
January 2001 in connection with his claim of entitlement to a 
higher evaluation for his service-connected vascular 
insufficiency of the left leg.  Subsequent to this 
examination and also subsequent to the August 2002 rating 
decision assigning an evaluation of 40 percent for this 
condition, the veteran submitted reports from two private 
physicians indicating that his disability had worsened since 
his last disability determination by VA.  Specifically, one 
of the veteran's physicians stated in a report dated October 
2003 that that the veteran had severe venous stasis disease 
and chronic ulcers of the lower extremities and that, based 
on the veteran's current condition, he is 60 percent 
disabled.  The report of the veteran's other physician dated 
September 2003, also indicated a worsening, stating that 
"[i]t is my medical opinion that [the veteran] has developed 
significantly increased physical limitations since his last 
evaluation and disability determination by [VA]." 

Because the veteran's service-connected disability appears to 
have worsened, therefore, the Board concludes that this 
matter must be remanded for the veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995). 

Prior to conducting the examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has been receiving regular 
treatment for this condition from private physicians at the 
Southeast Regional Pain Center and the Wound Management 
Program of St. Francis, both in Columbus, Georgia.  No 
treatment records from these facilities, dated subsequent to 
the February 2002, however, have been associated with the 
claims folder.  The Board notes that outstanding records and 
reports from these facilities may well relate to the 
veteran's disability and likely would contain significant 
medical findings and conclusions.  Upon remand, therefore, 
the RO should associate any such records with the file so 
they may be considered in the adjudication of the veteran's 
claim.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for an 
increased rating for his service-
connected vascular insufficiency of the 
left leg.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his left leg disability 
since service.  This should specifically 
include examinations and treatment 
records from the Southeast Regional Pain 
Center and the Wound Management Program 
of St. Francis, both in Columbus, 
Georgia, dated subsequent to the February 
2002.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of the 
veteran's service-connected vascular 
insufficiency of the left leg.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide an assessment of 
the severity of the veteran's service-
connected vascular disabilities.  The 
examiner should specifically report 
whether or not the veteran's vascular 
insufficiency of the left leg is 
manifested by massive board-like edema, 
constant pain at rest, persistent edema, 
subcutaneous induration, stasis 
pigmentation, eczema, persistent 
ulceration, and intermittent ulceration.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a disability evaluation in excess of 40 
percent for vascular insufficiency of the 
left leg.  If all the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
appellant.  The case should then be 
returned to the Board if otherwise in 
order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




